Citation Nr: 0427701	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-21 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nervous 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran's DD Forms 214 show he served on active service 
from January 1966 to January 1968 and from January 1991 to 
August 1991.  He also had unverified periods of service with 
the Puerto Rico National Guard from January 1976 to September 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

As the Board finds that further development is required prior 
to appellate adjudication, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.  


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the Board notes that the April 2002 RO 
letter to the veteran failed to inform the veteran of the 
evidence needed to substantiate his claim to reopen the 
previously denied claim of service connection for a nervous 
disorder, particularly given that the prior original denial 
of the claim of service connection was based on a lack of the 
veteran's service medical records.

In this respect, the Board notes that, per a January 1997 
response from the National Personnel Records Center (NPRC), 
the veteran's service medical records are unavailable.  In 
addition, the RO attempted to obtain records from the U.S. 
Army, but this institution replied in October 1996 that the 
RO should contact ARPERCEN (the Army Reserves Personnel 
Command) for further assistance.  As well, in a September 
2002 RO letter, the RO attempted to contact the National 
Guard in order to obtain the veteran's service records, if 
any.  However, the claims file does not contain evidence that 
the ARPERCEN was ever contacted by the RO, or any response 
from the National Guard subsequent to the September 2002 RO 
letter.  Furthermore, although it is apparent that the RO has 
attempted to perform some searches for alternative sources or 
records, the record certified to the Board for appellate 
review does not reflect that the RO has exhausted all 
searches for possible sources of alternative records which 
may support the veteran's claim.

Specifically, the RO should request the veteran to complete a 
NA form 13055 (Request for Information Needed to Reconstruct 
Medical Data), and should attempt to perform a search for 
alternative sources of records.  In this respect, the law is 
clear that, as this is a case where the veteran's service 
medical records cannot be located or are unavailable, the VA 
has a heightened duty to assist the claimant in developing 
the claims and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 
(1995).

In this case, the Board finds that the veteran's DA 20 and/or 
personnel records may obtain additional information as to the 
organization(s) to which the veteran was assigned during his 
active service.  As such, the Board finds that additional 
efforts must be made in order to assist the veteran in 
obtaining alternative records which may assist him in 
supporting his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issue of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a nervous 
disorder, that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and C.F.R. §  
3.159 (2003); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
reopen the claim of entitlement to 
service connection for a nervous 
disorder; (2) about the information and 
evidence not of record that is necessary 
to substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should, once again, contact 
ARPERCEN (the Army Reserves Personnel 
Command) and the National Guard and 
attempt to obtain any available service 
medical records for the veteran.  The 
claims file must be properly documented 
with information obtained from the above 
institutions as to the existence of any 
relevant records, or lack thereof. 

3.  The RO should request the veteran to 
complete a NA form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data), and should attempt to obtain the 
veteran's DA-20 and personnel records.  
Upon a review of the above records and 
the information included in the veteran's 
DD Forms 214, the completed NA form 
13055, the DA-20 and personnel records, 
the RO should attempt to perform searches 
for alternative sources of records, 
including any additional medical records 
and morning/sick reports for any period 
of active service from January 1966 to 
January 1968 and from January 1991 to 
August 1991.  In addition, the RO should 
attempt to verify all of the veteran's 
military occupational specialties during 
his active service and verify his period 
of active service with the National 
Guard.  If the searches for alternate 
sources of records, and for verification 
of the veteran's MOS and National Guard 
active service are fruitless, the claims 
folder must be properly documented with 
information obtained from the appropriate 
authorities.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

4.  After completion of the above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a nervous 
disorder.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




